Citation Nr: 1716200	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  08-03 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disability (TDIU), to include on an extraschedular basis under 38 C.F.R. § 4.16(b) (2016). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1987 to December 1990. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio. 

The Veteran testified via a video conference hearing before the undersigned Veterans Law Judge in September 2012.  A transcript of that hearing has been associated with the record on appeal. 

The case was remanded to the Agency of Original Jurisdiction (AOJ) by the Board in November 2012, January 2014, and June 2014 for additional evidentiary development.  


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran has not been rendered unable to secure or follow a substantially gainful occupation by reason of his service-connected disability.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2016).  A letter dated in April 2010 satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of a TDIU.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, identified private medical records, and treatment records concerning the Veteran's disability benefits from the Social Security Administration (SSA) have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159; Golz v. Shinseki, 590 F.3d 1317, 1320-21   (Fed. Cir. 2010).  To the extent that the Board's prior remands directed that all identified and outstanding VA and private treatment records be obtained and associated with the record, those instructions have been substantially completed.  There is no indication of any outstanding medical evidence pertinent to the issue decided herein.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

VA examinations were conducted in August 2009, July 2010, November 2012, and April 2014; neither the Veteran nor his representative have argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To the extent that the Board's prior remands directed that the Veteran be provided new VA examinations to determine the functional impact of the service-connected bilateral pes planus on employment, those directives have been substantially completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In June 2014, the Board remanded the appeal to obtain a completed VA Form 21-8940 and to allow the AOJ to complete any additional evidentiary development necessary to adjudicate the claim.  In October 2015, the AOJ sent the Veteran a VA Form 21-8940.  The Veteran and his fiduciary did not return the form.  The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds the AOJ substantially complied with the remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In September 2012, the Veteran testified at a Board hearing.  Neither the Veteran nor his representative have identified any prejudice in the conduct of the hearing, and the record reflects that the undersigned Veterans Law Judge (VLJ) identified the issue on appeal, elicited testimony on the elements necessary to substantiate the appeal, and sought to identify any further necessary development to substantiate the claim.  These actions satisfied the duties a VLJ has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. 
§ 3.103(c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

There is no indication in the record that any additional evidence, relevant to the issue of entitlement to a TDIU is available and not part of the file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

All the evidence in the Veteran's claims file has been thoroughly reviewed.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal.  The Veteran must not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

Generally, total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

The Veteran is currently assigned a 30 percent rating for flat feet.  His combined rating is 30 percent.  The Veteran also has various non-service-connected disabilities.  Thus, the schedular criteria for consideration of a schedular TDIU are not met.  See 38 C.F.R. § 4.16(a).   

However, 38 C.F.R. § 4.16(b) provides that it is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director of Compensation Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  The Board's June 2014 Remand directed the RO to consider whether referral to the Director of Compensation was warranted.  The RO did consider it and determined that referral was not warranted.  The Board agrees and also finds that referral for extra-schedular consideration is not warranted in this case.

The Veteran's Social Security Administration records indicate that he has been disabled since September 2003 due to osteoarthrosis and allied disorders.

In August 2009, the Veteran was afforded a VA examination to determine the nature and etiology of his bilateral pes planus.  The VA examiner diagnosed severe bilateral pes planus.  The Veteran reported that he was only able to stand one minute and then had to sit down.  He was also only able to walk one minute and then had to sit down.

In July 2010, the Veteran underwent a VA feet examination.  The VA examiner diagnosed severe pes planus.  He indicated that the Veteran's disability was severe enough to impinge on any gainful employment either physical or sedentary in nature.

At the September 2012 Board hearing, the Veteran's representative asserted that he was unable to maintain substantially gainful employment due to an acquired psychiatric disorder.

In November 2012, the Veteran was afforded a VA examination to determine the severity of the Veteran's bilateral pes planus.  The Veteran endorsed constant bilateral foot pain that was worse with standing and walking.  He wore bilateral orthotic inserts.  There was extreme tenderness of the plantar surface and decreased longitudinal arch height on weight-bearing bilaterally.  The VA examiner indicated that the Veteran's bilateral pes planus did not impact his ability to work.  The Veteran reported that he stopped work due to bilateral feet pain from his bilateral lower extremity lymphedema.  The VA examiner found that the Veteran was not precluded from physical or sedentary employment due to his bilateral pes planus, because the lymphedema of the lower extremities was a separate and unrelated disability.

In April 2014, the Veteran underwent his most recent VA examination to determine the severity of his bilateral pes planus.  The Veteran stated that his feet hurt all the time.  He had trouble walking a few feet or standing.  There was bilateral pain on use and manipulation of the feet.  There was also swelling on use.  There was decreased longitudinal arch height on weight-bearing bilaterally.  The bilateral pes planus required the constant use of orthotic inserts.  At the time of the examination, the Veteran had not worked for more than six years.  The Veteran reported that he stopped work due to bilateral feet pain from his bilateral lower extremity lymphedema.  The VA examiner concluded that the Veteran's bilateral pes planus did not preclude physical or sedentary employment due to the service-connected bilateral pes planus.  The VA examiner elaborated that the Veteran had bilateral lymphedema of the lower extremities which affected his ability to ambulate.  Lymphedema was a separate and unrelated from the service-connected bilateral pes planus.

Additionally, in adjudicating a claim, the competence and credibility of lay statements must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  Throughout the appeal period, the Veteran has endorsed constant bilateral foot pain which has impacted his ability to maintain substantially gainful employment.  The Board acknowledges he is competent to give evidence about what he observes or experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board does not doubt that the Veteran is unable to obtain and maintain substantially employment when non-service-connected disabilities are considered.  However, the Board is unable to grant a TDIU based upon the Veteran's non-service connected disabilities.  See 38 C.F.R. § 4.16(b).  

In this regard, the most probative evidence of record is the November 2012 and April 2014 VA medical opinions as they focus their analysis on the specific functional impairment caused by the Veteran's service-connected bilateral pes planus.  They carefully highlight the non-service connected disabilities that affect the Veteran's lower extremities.  Additionally, the SSA records indicate that the Veteran is unable to maintain substantially gainful employment due to osteoarthrosis and allied disorders.  The Veteran is not service-connected for osteoarthrosis.

Lastly, the Board acknowledges that the July 2010 VA examiner indicated that the Veteran's disability was severe enough to impinge on any gainful employment either physical or sedentary in nature.  This opinion indicates that the Veteran's bilateral pes planus may have an impact on the Veteran's employment, but it does apply the correct standard of whether the Veteran's service-connected disability makes him unable to maintain substantially gainful employment. 

In sum, the preponderance of the evidence shows that the Veteran is not unable to secure and follow a substantially gainful occupation by reason of his service-connected disability.  See 38 C.F.R. § 4.16.  The preponderance of the evidence shows that his service-connected disability does not preclude sedentary or physical employment.  As a consequence, entitlement to TDIU is not warranted and no referral for extraschedular consideration is warranted.  38 C.F.R. § 4.16(b).


ORDER

Entitlement to TIDU is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


